Case 4:16-cr-00071-MAC-KPJ Document 324 Filed 11/19/20 Page 1 of 3 PageID #: 1513




  UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                           §
                                                     §
  versus                                             §            CASE NO. 4:16-CR-71(5)
                                                     §
  SONIA MORGAN                                       §

                                   MEMORANDUM AND ORDER

           Pending before the court is Defendant Sonia Morgan’s (“Morgan”) pro se Petition for

  Leave to File Second Petition and Memorandum in Support of Petition for Relief Under the First

  Step Act and the Coronavirus Relief (CARES) Act (#323), which the court construes as a request

  to reconsider its June 25, 2020, Order (#321) denying her motion for compassionate release dated

  May 18, 2020 (#315).1 United States Pretrial and Probation Services (“Probation”) submitted an

  updated report, which again recommends the denial of Morgan’s motion. Having considered the

  pending motion, Probation’s recommendation, the record, and the applicable law, the court is of

  the opinion that the motion should be denied.

           In the instant motion, Morgan does not assert any novel legal arguments, present any new

  bases for relief, raise any substantial factual or legal issues warranting relief, show that she is

  receiving inadequate heath care at the facility where she is housed, or demonstrate that she would

  not pose a risk to society, if released from prison. Morgan, age 56, relies on her previously

  disclosed medical conditions; however, there is no indication of a change in her medical status.



           1
            “A document filed pro se is ‘to be liberally construed.’” Erickson v. Pardus, 551 U.S. 89, 94
  (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); accord Hall v. Briser, No. 19-31041, 2020
  WL 6266167, at *1 (5th Cir. Oct. 23, 2020); Bourne v. Gunnels, 921 F.3d 484, 490 (5th Cir. 2019)
  (“filings of a pro se litigant are ‘to be liberally construed, and a pro se complaint, however inartfully
  pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.’”); Thorn v.
  McGary, 684 F. App’x 430, 432 n.2 (5th Cir. 2017) (“We liberally construe briefs of pro se litigants.”).
Case 4:16-cr-00071-MAC-KPJ Document 324 Filed 11/19/20 Page 2 of 3 PageID #: 1514




         Additionally, Morgan attaches an affidavit from Brie Williams, M.D., Professor of

  Medicine at the University of California, San Francisco, which states that “I submit this affidavit

  in support of any defendant seeking release from custody during the COVID-19 pandemic, so long

  as such release does not jeopardize public safety and the inmate can be released to a residence in

  which the inmate can comply with [Centers for Disease Control] social distancing guidelines.”

  It appears that Dr. Williams is not Morgan’s treating physician nor has she even met Morgan.

  Thus, she lacks specific knowledge of the conditions and circumstances within the facility where

  Morgan is housed or of Morgan’s health and criminal history.

         Regardless, “compassionate release is discretionary, not mandatory, and [may] be refused

  after weighing the sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948

  F.3d 691, 693 (5th Cir. 2020). Where, as here, a prisoner has engaged in “severe” criminal

  conduct and has a significant criminal history, the district court has discretion to deny

  compassionate release after weighing the evidence. Id. at 693-94. As pointed out in the court’s

  prior order, Morgan served as the head of a drug-trafficking cell in Pennsylvania and was

  responsible for the distribution of between 50 and 150 kilograms of cocaine. Her criminal history

  includes two prior convictions for delivery of a controlled substance, one conviction for possession

  of a controlled substance, and another conviction for use or possession of drug paraphernalia. In

  addition, she has a gambling problem and a history of substance abuse. Thus, the court cannot

  conclude that Morgan would not pose a danger to the safety of the community, if released from

  confinement.

         Moreover, in the case at bar, granting Morgan compassionate release would fail to provide

  just punishment for her offense and promote respect for the law. In Chambliss, the United States


                                                   2
Case 4:16-cr-00071-MAC-KPJ Document 324 Filed 11/19/20 Page 3 of 3 PageID #: 1515




  Court of Appeals for the Fifth Circuit found that the district court did not abuse its discretion in

  denying compassionate release to a defendant due to the defendant’s not yet having served a

  sufficient portion of his sentence. Id. at 694. The district court determined that the defendant’s

  terminal illness “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’

  and that he ‘[did] not present a danger upon release,’” but denied release because “releasing [the

  defendant] after serving only 14 years of a 30-year sentence minimizes both the impact of [the

  defendant’s] crime and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court,

  citing the § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of

  his sentence would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to

  criminal conduct.’” Id. In the instant case, releasing Morgan after she has served only 50 months

  of her 151-month sentence would similarly minimize the impact of her crime and the seriousness

  of her offense.

         Furthermore, as of November 18, 2020, the figures available at www.bop.gov list 4

  inmates (out of a total inmate population of 541) at Alderson Federal Prison Camp, located in

  Alderson, West Virginia, as currently having confirmed positive cases of COVID-19 and 6

  inmates who have recovered. Thus, it appears that the facility where Morgan is housed is

  handling the outbreak appropriately and providing adequate medical care. Accordingly, Morgan’s

  Motion (#323) is DENIED.


          SIGNED at Beaumont, Texas, this 19th day of November, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE

                                                   3
